DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20180019369).
Regarding claim 1, Cho discloses a display device comprising:
a first electrode 21-1 extending in a first direction;
a second electrode 22 extending in the first direction and spaced part from the first electrode in a second direction (Fig. 13);
a first light-emitting element 40 (a left LED) disposed in a first area between the first electrode and the second electrode;
a second light-emitting element 40 disposed in a second area outside of the first area;
a first contact electrode 61 disposed on the first electrode 21 and electrically connected with a first end of the first light-emitting element 40 (Fig. 13);

a third contact electrode (not label) disposed on the first electrode 21-1 and electrically connected with a second end of the second light-emitting element 40 (a right LED).
Reclaim 2, Cho discloses that the first light-emitting element 40 (left) and the second light-emitting element 40 (right) are electrically connected to the first electrode and the second electrode (Fig. 13). 
Reclaim 3, Cho discloses that first contact electrode 61 and the third contact electrode (not label) are electrically connected with the first electrode 21-2 and partially overlap the first electrode 21-2 in a plan view (Fig. 13).
Reclaim 4, Cho discloses that the third contact electrode (not label) is electrically connected to the first contact electrode 21-2, and is not electrically connected with the first electrode (Fig. 13).
Reclaim 5, Cho discloses that a third light-emitting element disposed in the second area and including a first end electrically connected with the first contact electrode (Fig. 12); and
a fourth contact electrode disposed on the second electrode and electrically connected with a second end of the third light-emitting element (Fig. 12, note: repetitions of structures).
Reclaim 6, Cho discloses that the first contact electrode and the second contact electrode extend in the first direction, and each of the third contact electrode and the fourth contact electrode includes a first portion that extends in the second direction (Fig. 12).

Reclaim 8, Cho discloses that each of the third contact electrode and the fourth contact electrode includes a second portion that extends in the first direction (Fig. 12).
Reclaim 9, Cho discloses that the second light-emitting element extends in a direction substantially parallel to the first direction, the second end of the second light-emitting element being electrically connected with the first portion of the third contact electrode, and the third light emitting element extends in a direction substantially parallel to the second direction, the second end of the third light-emitting element being electrically connected with the second portion of the fourth contact electrode (Fig. 12). 
Reclaim 10, Cho discloses that an insulating layer 470 (Fig. 5A) disposed in the first area between the first electrode and the second electrode and disposed on at least a portion of the first light-emitting element 40 (left)(Fig. 7).
Reclaim 11, Cho discloses that the insulating layer 40 extends in the first direction and is not electrically connected with the second and third light-emitting elements (Fig. 12-13, characteristic of insulation layer cannot be electrically connected).
Regarding claim 12, Cho discloses a display device comprising: 
a first electrode 21-1 including:
a first electrode stem 21b-2 extending in a first direction; and
a first electrode branch 21a-2 branched off from the first electrode stem and extending in a second direction (Fig. 13);
a second electrode 22-2 including:

a second electrode branch 22a-2 branched off from the second electrode stem and spaced apart from the first electrode branch;
a first light-emitting element 40 disposed between a first side of the first electrode 21a-2 branch and a first side of the second electrode branch 22a-2 (Fig. 13);
a second light-emitting element 40 disposed on a second side of the first electrode branch 21-0;
a third light-emitting element disposed on a second side of the second electrode branch (Fig. 12);
a first contact electrode 61 disposed on the first electrode branch 21a-2 and electrically connected with a first end of the first light-emitting element 40 and a first end of the second light-emitting element (Fig. 13);
a second contact electrode 62 disposed on the second electrode branch and electrically connected with a second end of the first light-emitting element and a first end of the third light-emitting element;
a third contact electrode electrically connected with a second end of the second light-emitting element; and
a fourth contact electrode electrically connected with a second end of the third light- emitting element (Fig. 12).
Reclaim 13, Cho discloses that the first, second, and third light-emitting elements are electrically connected to the first and second electrodes (Fig. 12).

Reclaim15, Cho discloses that the first and second contact electrodes extend in the second direction and are spaced apart from each other in the first direction (Fig. 12-13).
Reclaim 16, Cho discloses that each of the third and fourth contact electrodes includes a portion that extends in the first direction, the third contact electrode is electrically connected with the second electrode branch, and the fourth contact electrode is electrically connected with the first electrode branch (Fig. 12-13).
Reclaim 17, Cho discloses each of the third and fourth contact electrodes includes a portion that extends in the second direction, the third contact electrode is electrically connected with the second electrode stem, and the fourth contact electrode is electrically connected with the first electrode stem. 
Regarding claim 18, Cho discloses a display device comprising:
a first electrode 21-2 and a second electrode 22-2 spaced apart from each other on a substrate (Fig. 13); 
a first insulating layer 470 disposed on the substrate and at least partially overlapping the first and second electrodes in a plan view (Fig. 12);
at least one light-emitting element 40 disposed on the first insulating layer 470 (Fig. 12-13) and electrically connected to the first electrode and the second electrode (Fig. 13); 
the at least one light-emitting element including:

a second light-emitting element 40 disposed in a second area outside of the first area (Fig. 12-13); and
at least one contact electrode 62 electrically connected with an end of the at least one light- emitting element 40 and at least one of the first electrode and the second electrode, the at least one contact electrode including: 
a first contact electrode 62 electrically connected with a first end of the first light-emitting element and a first end of the second light-emitting element;
a second contact electrode electrically connected with a second end of the first light-emitting element; and
a third contact electrode (not label) electrically connected with a second end of the second light-emitting element (Fig. 12-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180019369) in view of Kim et al. (US 20180012876).
Reclaim 19, Cho fails to teach a plurality of banks disposed on the substrate, the plurality of banks including: 
a first bank overlapping the first electrode and the first contact electrode; 
a second bank overlapping the second electrode and the second contact electrode; and
a third bank overlapping the third contact electrode.
However, Kim suggests that a plurality of banks disposed on the substrate, the plurality of banks including: 
a first bank 605 overlapping the first electrode and the first contact electrode (Fig. 17); 
a second bank 605 overlapping the second electrode and the second contact electrode; and
a third bank overlapping the third contact electrode (Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cho with a plurality of banks disposed on the substrate, the plurality of banks including: 
a first bank overlapping the first electrode and the first contact electrode; 
a second bank overlapping the second electrode and the second contact electrode; and

Reclaim 20, Cho & Kim disclose that a second insulating layer disposed between the first electrode and the second electrode and overlapping at least a portion of the first light-emitting element, wherein the second insulating layer is electrically connected with the first electrode and the second contact electrode and partially overlaps the first electrode and the second contact electrode in a plan view (Fig. 17, Kim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SU C KIM/             Primary Examiner, Art Unit 2899